Title: To George Washington from Oliver Towles, 20 February 1791
From: Towles, Oliver
To: Washington, George



Sir
Virginia February 20. 1791.

The Gentleman that will deliver you this, is Colonel Thomas Towles of Virginia who has been kind enough to undertake the management of a representation of mine to be laid before Congress, being unable personally to attend to the same myself; amongst other things contained in that remonstrance, I have asserted that in the Year One thousand Seven hundred and Seventy Seven, after stating the particulars of my embarrassments, and which being fully submitted to your examination, it was afterwards confided to you as the Commander in Chief, to decide circumstanced as I was, whether I could, consistently with honor, resign my Commission as an officer, to which you anounced both by letter and otherwise, that altho you thought the case a hard one yet upon mature consideration you Judged it not sufficient, at so perilous a crisis of the contest, to admit of a relinquishment of my Commission, in consequence of which, I considered myself bound by the determination, and did continue in the service of the Army
From the great and Multifarious business you have been constantly engaged in, it is quite improbable, that so trifling a matter, should have continued on your mind, or that you should be able to say any thing, about it except some material circumstance, should previously come forward, that might have a tendency, to bring the fact thoroughly to your recollection; therefore in case Congress, should Judge it necessary to evince that particular, I have requested Mr Towles to lay before you, your letter, adressed to me on the subject, the perusal of which, I am persuaded will sufficiently remind you of the truth of the

transaction, and enable your Justifying if necessary what I have alledged.
Most sincerely wishing your life may be prolonged, to a very distant period, with health and happiness during its continuation, and eternal felicity thereafter, I conclude sincerely felicitating you, on the heartfelt satisfaction you must experience, from the unrivalled applause, acquired by a life successfully, and unremittedly devoted to the Publick good; which is gratefully acknowledged, and will ever be remembered by all, and with peculiar pleasure by; Worthy Sir Your most Obedient and Most humble servant

O. Towles

